Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 27, 2008 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52059 PGT, Inc. 1070 Technology Drive North Venice, FL 34275 Registrant’s telephone number: 941-480-1600 State of Incorporation IRS Employer Identification No. Delaware 20-0634715 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer þ Non-accelerated filer o Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock, $0.01 par value – 35,413,438 shares, as of October 31, 2008. Table of Contents PGT, INC. TABLE OF CONTENTS Page Number Part I. Financial Information Item 1. Condensed Consolidated Financial Statements (unaudited) Condensed Consolidated Statements of Operations 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 Part II. Other Information Item 1.Legal Proceedings 26 Item 1A.Risk Factors 26 Item 2.Unregistered Sales of Equity Securities and Use Of Proceeds 26 Item 3.Defaults Upon Senior Securities 26 Item 4.Submission of Matters to a Vote of Security Holders 26 Item 5.Other Information 26 Item 6.Exhibits 27 - 2 - Table of Contents PART I — FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS PGT, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) Third Quarter Ended Nine Months Ended September 27, September 29, September 27, September 29, 2008 2007 2008 2007 (unaudited) (unaudited) Net sales $ 54,330 $ 72,054 $ 169,266 $ 224,059 Cost of sales 38,132 49,177 115,506 147,765 Gross margin 16,198 22,877 53,760 76,294 Goodwill and intangible impairment charges 1,600 - 93,600 - Asset impairment charge - - - 826 Selling, general and administrative expenses 14,475 18,272 46,909 59,033 Income (loss) from operations 123 4,605 (86,749 ) 16,435 Interest expense, net 2,236 2,772 7,153 8,697 Other expense (income), net 18 198 (38 ) 428 (Loss) income before income taxes (2,131 ) 1,635 (93,864 ) 7,310 Income tax (benefit) expense (502 ) 566 (13,799 ) 2,656 Net (loss) income $ (1,629 ) $ 1,069 $ (80,065 ) $ 4,654 Net (loss) income per common share: Basic $ (0.05 ) $ 0.04 $ (2.74 ) $ 0.16 Diluted $ (0.05 ) $ 0.04 $ (2.74 ) $ 0.16 Weighted average shares outstanding: Basic 32,082 28,572 29,183 28,279 Diluted 32,082 29,513 29,183 29,447 The accompanying notes are an integral part of these condensed consolidated financial statements. - 3 - Table of Contents PGT, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands except per share amounts) September 27, December 29, 2008 2007 (unaudited) ASSETS Current assets: Cash and cash equivalents $ 18,822 $ 19,479 Accounts receivable, net 21,387 20,956 Inventories 11,668 9,223 Deferred income taxes 4,019 3,683 Other current assets 5,355 7,080 Total current assets 61,251 60,421 Property, plant and equipment, net 74,956 80,184 Other intangible assets, net 91,871 96,348 Goodwill 76,348 169,648 Other assets, net 1,273 1,264 Total assets $ 305,699 $ 407,865 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable and accrued liabilities $ 15,991 $ 15,235 Current portion of long-term debt 95 332 Total current liabilities 16,086 15,567 Long-term debt 90,309 129,668 Deferred income taxes 35,224 48,927 Other liabilities 2,890 3,231 Total liabilities 144,509 197,393 Commitments and contingencies (note 10) Shareholders' equity: Preferred stock; par value $.01 per share; 10,000 shares authorized; none outstanding - - Common stock; par value $.01 per share; 200,000 shares authorized; 35,413 and 27,732 shares issued and 35,197 and 27,620 shares outstanding at September 27, 2008 and December 29, 2007, respectively 352 276 Additional paid-in-capital 241,506 210,964 Accumulated other comprehensive loss (257 ) (422 ) Accumulated deficit (80,411 ) (346 ) Total shareholders' equity 161,190 210,472 Total liabilities and shareholders' equity $ 305,699 $ 407,865 The accompanying notes are an integral part of these condensed consolidated financial statements. - 4 - Table of Contents PGT, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Nine Months Ended September 27, September 29, 2008 2007 (unaudited) (unaudited) Cash flows from operating activities: Net (loss) income $ (80,065 ) $ 4,654 Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depreciation 8,575 7,656 Amortization 4,177 4,177 Stock-based compensation 588 1,195 Excess tax benefits from stock-based compensation plans (458 ) (1,620 ) Deferred taxes (13,686 ) - Amortization of deferred financing costs 624 648 Derivative financial instruments (38 ) 429 Impairment charges 93,600 826 Loss on disposal of assets 6 14 Change in operating assets and liabilities: Accounts receivable 535 439 Inventories (2,445 ) 1,210 Prepaid expenses and other current assets 757 3,610 Accounts payable, accrued and other liabilities 729 (691 ) Net cash provided by operating activities 12,899 22,547 Cash flows from investing activities: Purchases of property, plant and equipment (2,993 ) (7,864 ) Proceeds from sales of equipment 58 42 Net cash used in investing activities (2,935 ) (7,822 ) Cash flows from financing activities: Proceeds from exercise of stock options 210 1,816 Excess tax benefits from stock-based compensation plans 458 1,620 Net proceeds from issuance of common stock 29,362 - Payments of capital leases (17 ) - Payments of financing costs (634 ) - Payments of long-term debt (40,000 ) (35,488 ) Net cash used in financing activities (10,621 ) (32,052 ) Net decrease in cash and cash equivalents (657 ) (17,327 ) Cash and cash equivalents at beginning of period 19,479 36,981 Cash and cash equivalents at end of period $ 18,822 $ 19,654 The accompanying notes are an integral part of these condensed consolidated financial statements. - 5 - Table of Contents PGT, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE 1.BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements include the accounts of PGT, Inc. and its wholly-owned subsidiary (collectively the “Company”) after elimination of intercompany accounts and transactions. These statements have been prepared in accordance with the instructions to Form 10-Q and do not include all of the information and footnotes required by United States Generally Accepted Accounting Principles (“GAAP”) for complete financial statements. In the opinion of management, all adjustments (consisting only of normal recurring accruals) considered necessary for a fair presentation have been included. All significant intercompany accounts and transactions have been eliminated in consolidation. Operating results for the interim periods are not necessarily indicative of the results that may be expected for the remainder of the current year or for any future periods.Each of our Company’s fiscal quarters ended September 27, 2008 and September 29, 2007 consist of 13 weeks. The condensed consolidated balance sheet as of December29, 2007 is derived from the audited consolidated financial statements but does not include all disclosures required by GAAP. This condensed consolidated balance sheet as of December29, 2007 and the unaudited condensed consolidated financial statements included herein should be read in conjunction with the more detailed audited consolidated financial statements for the year ended December29, 2007 included in the Company’s most recent annual report on Form10-K.Accounting policies used in the preparation of these unaudited condensed consolidated financial statements are consistent with the accounting policies described in the Notes to Consolidated Financial Statements included in the Company’s Form10-K. NOTE 2.RESTRUCTURINGS On October 25, 2007, we announced a restructuring of the Company as a result of an in-depth analysis of the Company’s target markets, internal structure, projected run-rate, and efficiency.The restructuring resulted in a decrease in the Company’s workforce of approximately 150 employees and included employees at both its Venice, Florida and Salisbury, North Carolina locations.The restructuring was undertaken in an effort to streamline operations as well as improve processes to drive new product development and sales.As a result of the restructuring, the Company recorded a restructuring charge of $2.4 million in the fourth quarter of 2007.The charge related primarily to employee separation costs.Of the $2.4 million charge, $1.5 million was disbursed in the fourth quarter of 2007, an additional almost $0.7 million was disbursed in the first quarter of 2008 and the remaining $0.2 million was disbursed in the second quarter of2008. On March 4, 2008, we announced a second restructuring of the Company as a result of continued analysis of the Company’s target markets, internal structure, projected run-rate, and efficiency.The restructuring resulted in a decrease in the Company’s workforce of approximately 300 employees and included employees at both its Venice, Florida and Salisbury, North Carolina locations.As a result of the restructuring, the Company recorded a restructuring charge of $1.8 million in the first quarter of 2008, of which $1.1 million is classified within cost of goods sold and $0.7 million is classified within selling, general and administrative expenses in the accompanying condensed consolidated statement of operations for the first nine months ended September 27, 2008.The charge related primarily to employee separation costs.All of the $1.8 million charge was disbursed in the first quarter of 2008. The following table provides information with respect to our accrual for restructuring costs: Accrued Restructuring Costs Beginning of Period Charged to Expense Disbursed in Cash End of Period (in thousands) Nine months ended September 27, 2008: 2007 Restructuring $ 850 $ - $ (850 ) $ - 2008 Restructuring - 1,752 (1,752 ) - For the first nine months ended September 27, 2008 $ 850 $ 1,752 $ (2,602 ) $ - - 6 - Table of Contents NOTE 3.WARRANTY Our Company has warranty obligations with respect to most of our manufactured products. Warranty periods, which vary by product component, range from 1 to 10 years. However, the majority of the products sold have warranties on components which range from 1 to 3 years. The reserve for warranties is based on management’s assessment of the cost per service call and the number of service calls expected to be incurred to satisfy warranty obligations on recorded net sales. The reserve is determined after assessing our Company’s warranty history and estimating our future warranty obligations. The following table provides information with respect to our warranty accrual: Beginning Charged to End of Accrued Warranty of Period Expense Adjustments Settlements Period (in thousands) Quarter ended September 27, 2008 $ 4,710 $ 540 $ (34) $ (790) $ 4,426 Quarter ended September 29, 2007 $ 5,555 $ 1,445 $ (302) $ (1,200) $ 5,498 Nine months ended September 27, 2008 $ 4,986 $ 2,539 $ (485) $ (2,614) $ 4,426 Nine months ended September 29, 2007 $ 4,934 $ 4,492 $ (73) $ (3,855) $ 5,498 NOTE 4.INVENTORIES Inventories consist principally of raw materials purchased for the manufacture of our products. Our Company has limited finished goods inventory since all products are custom, made-to-order products. Finished goods inventory costs include direct materials, direct labor, and overhead. All inventories are stated at the lower of cost (first-in, first-out method) or market value.Inventories consisted of the following at: September 27, December 29, 2008 2007 (in thousands) Finished goods $ 1,484 $ 717 Work in progress 503 654 Raw materials 9,681 7,852 $ 11,668 $ 9,223 - 7 - Table of Contents NOTE 5.STOCK COMPENSATION EXPENSE We account for stock-based compensation in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 123(R), Share-Based Payment (“SFAS No. 123(R)”). This statement is a fair-value based approach for measuring stock-based compensation and requires us to recognize the cost of employee and non-employee directors’ services received in exchange for our Company’s equity instruments. Under SFAS No. 123(R), we are required to record compensation expense over an award’s vesting period based on the award’s fair value at the date of grant.We recorded compensation expense for stock based awards of $0.2million for the third quarter of 2008 and $0.4 million during the third quarter of 2007.We recorded compensation expense for stock based awards of $0.6million for the first nine months of 2008 and $1.2 million during the first nine months of 2007. As of September 27, 2008, there was $0.4 million and $0.6 million of total unrecognized compensation cost related to non-vested stock option agreements and non-vested restricted share awards, respectively. These costs are expected to be recognized in earnings on a straight-line basis over the weighted average remaining vesting period of 1.3 years. NOTE 6.NET (LOSS) INCOME PER COMMON SHARE Net (loss) income per common share (“EPS”) is calculated in accordance with SFAS No. 128, Earnings per Share, which requires the presentation of basic and diluted EPS. Basic EPS is computed using the weighted average number of common shares outstanding during the period. Diluted EPS is computed using the weighted average number of common shares outstanding during the period, plus the dilutive effect of common stock equivalents.Due to the net losses in each of the third quarter and first nine months of 2008, the effect of compensation plans is anti-dilutive.Basic and diluted weighted average common shares outstanding for the third quarter and nine months ended September 29, 2007 have been restated to give effect to the bonus element included in the rights offering.See Note 14, “Rights Offering.” The table below presents the calculation of EPS and a reconciliation of weighted average common shares used in the calculation of basic and diluted EPS for our
